Citation Nr: 1732966	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability based on limitation of motion prior to November 15, 2016 and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability based on instability.

3.  Entitlement to an extraschedular disability rating to include as due to the combined effect of all service-connected disabilities.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, from January 1991 to July 1991, and from December 2001 to December 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2011, the Board remanded this matter for further development.  In August 2014, the Board finally decided the Veteran's claim, but, in March 2016, the Court of Appeals for Veterans Claim (Court) vacated the Board's August 2014 decision and remanded the matter.  In August 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Court's and the Board's previous remand instructions has been completed.

The issues of entitlement to an extraschedular disability rating to include as due to the combined effect of all service-connected disabilities  and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's left knee disability manifested a flexion of in excess of 60 percent throughout the period on appeal, and it manifested an extension of zero degrees prior to November 15, 2016 and an extension of 15 degrees thereafter.

2.  The Veteran's left knee disability manifested slight lateral instability during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on limitation of motion prior to November 15, 2016 and in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2016).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5057 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was most recently remanded in order to provide the Veteran with a new VA examination.  The Veteran was provided an additional VA examination in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Knee

At issue is whether the Veteran is entitled to increased disability ratings for his left knee disability based on limitation of motion and instability.  The weight of the evidence indicates that the Veteran is not entitled to increased disability ratings for any of his left knee conditions.

The Veteran first filed for service connection for a left knee disability in March 2006, and, in May 2007, the Veteran was assigned a noncompensable disability rating effective the date the claim was received.  The Veteran appealed.  During the pendency of the appeal the Veteran was assigned a disability rating of 10 percent for instability and a staged disability rating of 10 percent prior to November 15, 2016 and a disability of 20 percent thereafter for limited range of motion.

It is also noted that higher schedular ratings were denied by the Board in August 2014.  Eventually the Court vacated this decision.  However, the Court did not identify any error with the Board's analysis of the Veteran's left knee disability on a schedular basis, and the Veteran did not raise any issue with the analysis in his briefs to the Court.  Since that time, the Veteran's left knee rating was increased based on the submission of new evidence, and the Board will once again address the issue of increased schedular ratings for the left knee.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for instability of the knees are assigned pursuant to Diagnostic Code 5257.  Under Diagnostic code 5257, a disability rating of 10 percent is assigned when a knee manifests slight lateral instability, and a disability rating of 20 percent is assigned when a knee manifests moderate instability.  Finally, a disability rating of 30 percent is assigned when a knee manifests in severe lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Disability rating for limitation of motion of the knees are assigned pursuant to Diagnostic Codes 5003 (degenerative arthritis), 5256 (ankylosis), 5260 (limitation of flexion), 5261 (limitation of extension), and 5263 (genu recurvatum).   Diagnostic Codes 5256 and 5263 are not raised by the record, because the record does not contain a diagnosis of ankylosis or genu recurvatum; and, therefore, neither of these Diagnostic Codes provide an adequate basis for an increased rating claim.  Additionally, Diagnostic Code 5003 only provides for a disability rating in excess of 10 percent if the Veteran manifests a disability rating in two or more major joints; and under those conditions a disability rating of 20 percent is assigned.  Nevertheless, the Veteran has already been assigned compensable disability ratings for both his left and right knee disabilities, and, therefore, he has already been assigned a combined disability rating of at least 20 percent for both major joints.  As such, Diagnostic Code 5003 does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a.

As noted above, neither the Court nor the Veteran took any issue with this conclusion, and there has not been any argument advanced that a higher schedular rating is warranted based on the Diagnostic Codes discussed in the preceding paragraph.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when flexion is limited to 45 degrees, and a disability rating of 20 percent is assigned when flexion is limited to 30 degrees.  Finally, a disability rating of 30 percent is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when extension is limited to 10 degrees, and a disability rating of 20 percent is assigned when extension is limited to 15 degrees.  A disability rating of 30 percent is assigned when extension is limited to 20 degrees, and a disability rating of 40 percent is assigned when extension is limited to 30 degrees.  Finally, a disability rating of 50 percent is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's treatment records and statements indicate that he manifested left knee symptoms including pain, instability, and impaired range of motion throughout the period on appeal.

The Veteran underwent a VA examination in April 2007 at which he reported experiencing constant left knee pain with flare-ups, stiffness, and buckling.  The Veteran acknowledged that he could stand and walk for a long time without much difficulty, but stated that he had difficulty going up and down stairs and squatting.  The examiner observed that there was no evidence of discoloration, deformity, or swelling in the left knee.  There was positive McMurray's sign, but the Lachman's sign and drawer sign were absent.  The Veteran's range of motion was from zero to 140 degrees with associated pain throughout the range of motion.  The Veteran was able to perform repetitive range of motion measurements against resistance without additional loss of range of motion.  The examiner noted that the Veteran used a knee brace.  

A March 2011 private treatment record indicates that the Veteran had good range of motion and good joint stability.

The Veteran testified at a personal hearing before the Board in April 2011 that he experienced instability and increasing pain in his left knee, which would increasingly give way particularly when walking down stairs.  The Veteran claimed that as a result he increasingly used handrails to move around his house and other buildings.  See Transcript.

The Veteran underwent another VA examination in November 2011.  The Veteran reported pain, stiffness, and giving way with occasional flare-ups.  The Veteran denied fatigue, incoordination, weakness, or profound stiffness.  The examiner observed that McMurray's, anterior drawer, and posterior drawer test were all negative.  The examiner did note that there was a history of instability of the left knee as evidenced by a recent fall.  The Veteran's range of motion was measured from zero degrees to 130 degrees with pain at the end of the range of motion.  The Veteran was able to perform repetitive range of motion testing against resistance without additional loss of range of motion of the left knee, and the examiner opined that there was no additional loss of range of motion due to weakened movement, fatigue, incoordination, or instability.  The examiner noted that the Veteran used a knee brace.

In a May 2015 statement the Veteran reported that he had been informed by healthcare professionals that his left knee was progressively deteriorating including requiring increasing treatment and manifesting in increased instability.

The Veteran underwent a VA examination in November 2016 at which he asserted that his left knee hurt every day, and that it was aggravated by going up and down stairs or walking more than one half a mile.  The Veteran also reported that he occasionally felt unstable.  The Veteran did not report having any functional loss or functional impairment of the joint or extremity.  The Veteran's range of motion was from 15 to 110 degrees, but the examiner opined that this range of motion does not contribute to functional loss.  The examiner indicated that the Veteran did not manifest pain with weight bearing, and that the Veteran was able to perform repetitive range of motion testing without additional functional loss.  The examiner observed that the Veteran's strength was normal upon flexing his left knee.  The examiner indicated that the Veteran's left knee's strength was less than normal upon extending his knees; however, the examiner indicated that his left knee strength was strong enough for active movement against some resistance upon extension.  The examiner noted a history of slight lateral instability, but the results of the Lachman test, posterior drawer test, medial instability test, and lateral instability test were all normal.  The examiner noted the use of braces.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent for instability throughout the period on appeal.  Throughout the period on appeal the Veteran has provided credible reports that he is manifesting instability of the left knee; which occasional results in falls or giving way.  In spite of this fact however, the simple reality is that the Veteran underwent clinical instability testing throughout the period on appeal as well.  The Veteran manifested a positive result of McMurray's sign during an April 2007 VA examination, but the results for all other instability tests during the April 2007 VA examination were negative, and subsequent McMurray's tests were consistently negative.  As such, to the extent the Veteran has instability in his left knee, it is clearly so slight that it has more often than not evaded detection during clinical instability testing during the period on appeal.  The Board therefore concludes that the Veteran's instability most closely resembles slight instability rather than moderate or severe instability.  The Board, therefore, concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for instability of the left knee.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent for limitation of motion of the left knee prior to November 15, 2016.  Essentially prior to this date, the Veteran's flexion consistently exceeded what would be required for a noncompensable rating.  Additionally, until the November 2016 examination the Veteran consistently demonstrated full extension.  As such, a disability rating in excess of 10 percent prior to November 15, 2016 is denied.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent for limitation of motion of the left knee from November 15, 2016.  In order to be entitled to a disability rating in excess of 20 percent based on limitation of motion during this period of time, the extension in the Veteran's left knee must have been limited to 20 degrees or more.  It was not.  Likewise for a compensable rating based on limitation of flexion, flexion must be limited to 45 degrees or less.  The Veteran underwent range of motion testing during this period of time, but the Veteran's flexion and extension did not meet the required criteria for the pertinent time period.  As such, a disability rating in excess of 20 percent from November 15, 2016 is denied.

The Board has also considered whether the Veteran is entitled to a second compensable disability rating for limitation of motion of the left knee.  Two compensable disability ratings may be assigned under Diagnostic Codes 5260 and 5261 if the Veteran manifests limited flexion and limited extension during the period of time.  Furthermore, the Board notes that, during the November 2016 VA examination, the Veteran manifested an impaired flexion of 110 degrees and an impaired extension of 15 degrees.  Nevertheless, an impaired flexion of 110 degrees is not a sufficient enough impairment to warrant a separate compensable disability under Diagnostic Code 5260.  The Board notes this level of impairment would be sufficient to assign a disability rating of 10 percent under Diagnostic Code 5003.  Unfortunately, Diagnostic Code 5003 cannot provide an additional compensable rating in conjunction with Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004); see also VAOPGCPREC 23-1997 (July 1, 1997).

In evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran did not manifest additional functional loss at any time during the period on appeal.  The Veteran was able to perform repetitive range of motion measurements against resistance without additional loss of range of motion in April 2007, November 2011, and November 2016.  The Veteran denied fatigue, incoordination, weakness, and profound stiffness during a November 2011 VA examination, and the Veteran did not report additional functional loss or functional impairment during a November 2016 VA examination.  In November 2011, a VA examiner opined that there was no additional loss of range of motion due to weakened movement, fatigue, incoordination, or instability.  Finally, a November 2016 examiner indicated that there was no observed pain on weight bearing, and the Veteran manifested either normal strength or strength sufficient enough for active movement against some resistance upon range of motion testing.  Therefore, the weight of the evidence indicates that the Veteran is not entitled to an increased disability rating as a result of additional functional impairment.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to increased disability ratings for this left knee conditions.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, increased disability ratings for any of the Veteran's left knee conditions are denied.


ORDER

A disability rating in excess of 10 percent for a left knee disability based on limitation of motion prior to November 15, 2016 in excess of 20 percent thereafter is denied.

A disability rating in excess of 10 percent for a left knee disability based on instability is denied.


REMAND

Extraschedular

The Court previously remanded this matter in order for the Board to evaluate whether the Veteran is entitled to extraschedular consideration to include on a basis of the combined impact of the Veteran's multiple disability ratings.  The Board finds this directive to be the binding law of the case, and accordingly remands this matter so that the matter may be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  However, in so doing, the Board takes no position on the merits of an extraschedular rating based on the interplay between the Veteran's service connected left and right knee disabilities.  The Veteran is also service connected for tinnitus and a noncompensable right finger injury.

TDIU

The issue of entitlement to an extraschedular disability rating is raised by and inextricably intertwined with the issue of entitlement to TDIU.  As such, this matter is remanded as well and should also be considered by the Under Secretary for Benefits or the Director, Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issues of entitlement to an extraschedular disability rating include as due to the combined effect of all service-connected disabilities, and TDIU, to either the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.

2.  After the issue of entitlement to an extraschedular disability rating include as due to the combined effect of all service-connected disabilities is returned from either the Under Secretary for Benefits or the Director, Compensation and Pension Service; then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


